DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 3, and 11 and the cancellation of claim 2 in the response filed May 31, 2022, are acknowledged by the Examiner. 
	Claims 1 and 3-12 are pending in the current action.
Response to Arguments
Applicant's arguments filed May 31, 2022, have been fully considered, and they are not persuasive in part (claim rejections) and persuasive in part (claim objection). 
In response to “Claim Objection”
Applicant’s amendment to claim 11 has overcome the current claim objection, it is therefore withdrawn. 
In response to “Claim Rejections - 35 USC §103”
Amended Claim 1 (previous claims 1 and 2)
Applicant argues that Rhodes does not teach a “a foot plate, a heel plate, a calf plate” as required by amended claim 1 and previous claim 2, Examiner disagrees. As the Applicant states, Rhodes stabilizer 102 was relied upon for the claimed leg stabilizer. The argued claim limitation in full recites “25the leg stabilizer comprising a foot plate, a heel plate, a calf plate”, this language dictates that the leg stabilizer is divided in to parts, all of which together define the leg stabilizer. The Examiner has defined the leg stabilizer 102 and then further defines the parts (a foot plate, a heel plate, a calf plate) which make up the stabilizer. This is analogous to the instant application of the claim language as the plates 2/3/4 are portions of the leg stabilizer as a whole (instant application Fig 5). The fact that the prior art may call a portion by a different name or reference does not inherently mean the feature is not present. Examiner has correctly recited the component 102 and then recited that it is made up of a series of parts as required by the claim language, the rejection is maintained. 
Applicant argues that Rhodes does not directly state that there is a heel of calf plate, while this may be true, the Drawings and Specifications of Rhodes allow the Examiner to interpret parts of the stabilizer 102 of Rhodes to be a calf and heel plate (Rhodes Fig 2, heel plate is portion of member 102 by the heel, calf plate is portion of member 102 by the calf). The fact that the prior art may call a portion by a different name or reference does not inherently mean the feature is not present. Rhodes clearly shows a stabilizer made up of sections which are associated with certain body parts, thus the Examiner’s interpretation is reasonable. The rejection is maintained. 
Rhodes remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application. 
With respect to De George, applicant argues that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a knee rest) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation recites “the leg stabilizer comprising. . . a knee plate, and a thigh plate”, there is no clarification or further structural features of the knee plate that would require a knee rest. As the portion of the leg stabilizer of De George is adjacent to the knee it is reasonably interpreted as a knee plate, Examiner’s rejection is maintained. 
Applicant argues that De George is silent on the heel plate, Examiner disagrees. The heel plate is first introduced in claim 2 and the art of Rhodes is relied upon for the claimed feature, therefore that De George would not teach it is moot. De George is relied upon for the knee and thigh plates and the hinge system, however, De George does teach an analogous heel plate (see annotated Fig 1 below, portion of shell on either side of the gap 24 which connect the calf portion to the foot portion) to further support the combination. Examiner’s rejection is maintained. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 3
Applicant argues that De George does not have a knee plate therefore does not have a hinge arm connected to a knee plate, see arguments above regarding the knee plate of De George. Examiner’s rejection is maintained. 
Claim 6
Applicant argues that the hole 24 of Kilbey (Fig 1) is not a ventilation hole, Examiner disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The hole 24 of Kilbey meets the claimed structural language, and the hole of Kilbey would allow for the knee to pass through and thus ventilate at least the knee cap of the user. By exposing at least a portion of the user’s knee that would otherwise have been covered by the brace, the brace has allowed for ventilation and reduced sweating and overheating. The hole of Kilbey meets the claim limitation, the rejection is maintained. It is noted that the features upon which applicant relies (i.e., prevention of sweating and overheating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Pasij does not teach “ventilation hole being positioned between the plurality of strap openings and the plurality of brace straps and the at least one ventilation hole centrally traversing through the brace body”, however Pasij is only relied upon for “the at least one ventilation bole being positioned between the plurality of strap openings and the plurality of brace straps”. The argument regarding the art of Pasij for limitation it is not relied upon are moot. Applicant argues that Pasij is silent on “the at least one ventilation bole being positioned between the plurality of strap openings and the plurality of brace straps”, Examiner disagrees. The hole of Pasij is detailed in the claimed location, and is detailed to have a mesh layer attached. As mesh is a series of holes, the hole of Pasij would still allow for ventilation and meet the claimed limitation. The rejection is maintained.
Claim 11 and 12
Applicant argues that Hansen does not teach “the toe body being attached to the pair of elongated sleeves”, Examiner disagrees. Hansen was cited to teach two elongated sleeves 34/28 (Fig 1). The foot 36 connects at end of sleeve 34 of pair of elongated sleeves 34/28 (Fig 1). The claim limitation does not specify how the toe body is attached to the pair of elongated sleeve, just that it is attached. As Hansen foot 36 with body is shown attached to the sleeves 34/28, the limitation is met. The rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 2015/0164673) in view of Kilbey (US 2014/0330184) and in view of Hansen et al (US 4979533) and in view of Cassford (US 5385534) and in view of De George (US 3762405).
With respect to claim 1, Rhodes discloses A crutch system comprises: a leg stabilizer (Fig 2, stabilizer 102); a plurality of stabilizer straps (Fig 1, straps 110/112/114);  5a walking-aid apparatus (Fig 1, [0028], crutches are a walking aid); the leg stabilizer comprising a foot plate (Fig 2, foot plate 104), a heel plate, a calf plate (Fig 2, heel plate is portion of member 102 by the heel, calf plate is portion of member 102 by the calf); the foot plate being perpendicularly positioned to the heel plate (Fig 2, [0027] ninety degree angle); the foot plate being adjacently connected to the heel plate (Fig 2); the calf plate being terminally connected to the heel plate, opposite to the 30foot plate (Fig 2).
Rhodes is silent on a knee brace; the walking-aid apparatus comprising a first handle, a telescopic upper- support assembly, a second handle, and a lower support; the leg stabilizer comprising a plurality of medial strap openings and a 10plurality of lateral strap openings; each of the plurality of stabilizer straps being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings;  15the first handle being terminally connected to the telescopic upper-support assembly; the second handle being connected to the telescopic upper-support assembly; the second handle being positioned offset of the first handle; and 20the lower support being adjacently connected to the telescopic upper- support assembly, opposite of the first handle; an adjustable angle hinge;  25the leg stabilizer comprising. . . a knee plate, and a thigh plate;  10the knee plate being terminally connected to calf plate, opposite to the heel plate: and the thigh plate being terminally connected to the knee plate by the adjustable angle hinge, opposite to the calf plate.  
Kilbey teaches an analogous posterior lower leg brace 74 further having a knee brace 12 (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Rhodes and add the knee brace as taught by Kilbey in order to improve therapeutic options for the user (Kilbey [0011]). 
Rhodes/Kilbey discloses the device as discussed above. 
Rhodes/Kilbey is silent on the walking-aid apparatus comprising a first handle, a telescopic upper- support assembly, a second handle, and a lower support; the leg stabilizer comprising a plurality of medial strap openings and a 10plurality of lateral strap openings; each of the plurality of stabilizer straps being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings;  15the first handle being terminally connected to the telescopic upper-support assembly; the second handle being connected to the telescopic upper-support assembly; the second handle being positioned offset of the first handle; and 20the lower support being adjacently connected to the telescopic upper- support assembly, opposite of the first handle; an adjustable angle hinge;  25the leg stabilizer comprising. . . a knee plate, and a thigh plate;  10the knee plate being terminally connected to calf plate, opposite to the heel plate: and the thigh plate being terminally connected to the knee plate by the adjustable angle hinge, opposite to the calf plate.  
Hansen et al teaches an analogous walking-aid apparatus 20 apparatus comprising a first handle 24, a telescopic upper- support assembly 22 (Fig 1, upper portion of supports 22 above handle 42), a second handle 46, and a lower support 22 (Fig 1, upper portion of supports 22 relative to handle 46); 15the first handle being terminally connected to the telescopic upper-support assembly (Fig 1, first handle 24 at end of upper support assembly 22/22); the second handle being connected to the telescopic upper-support assembly (Fig 1, second handle 46 is connected to telescoping members 42 at upper portion of supports 22); the second handle being positioned offset of the first handle (Fig 1, second handle 46 vertically offset form first handle 24); and 20the lower support being adjacently connected to the telescopic upper- support assembly, opposite of the first handle (Fig 1, lower support portion of support 22 is a continuation of upper support portion 22 thus connected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the crutch of Rhodes/Kilbey with the crutch as taught by Hansen et al in order to have an easily adjustable crutch that best meets the user’s height and needs (Hansen et al col 1 ln 30-35).
Rhodes/Kilbey/Hansen et al discloses the device as discussed above. 
Rhodes/Kilbey/Hansen et al is silent on the leg stabilizer comprising a plurality of medial strap openings and a 10plurality of lateral strap openings; each of the plurality of stabilizer straps being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings; an adjustable angle hinge;  25the leg stabilizer comprising. . . a knee plate, and a thigh plate;  10the knee plate being terminally connected to calf plate, opposite to the heel plate: and the thigh plate being terminally connected to the knee plate by the adjustable angle hinge, opposite to the calf plate.
Cassford teaches an analogous posteriorly supportive brace 10 which with  a plurality of medial strap openings 26 and a 10plurality of lateral strap openings 26 (Fig 2); each of the plurality of stabilizer straps 24 being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings (Fig 2, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap attachments of Rhodes/Kilbey/Hansen et al to be the slots as taught by Cassford to allow for a close fitting and removable system (Cassford col 4 ln 15-30).
Rhodes/Kilbey/Hansen et al/Cassford discloses the device as discussed above. 
Rhodes/Kilbey/Hansen et al/Cassford is silent on comprises: an adjustable angle hinge;  25the leg stabilizer comprising. . . a knee plate, and a thigh plate;  10the knee plate being terminally connected to calf plate, opposite to the heel plate: and the thigh plate being terminally connected to the knee plate by the adjustable angle hinge, opposite to the calf plate.  
De George teaches an analogous orthotic boot 12 with an upper leg brace system 14, having an adjustable angle hinge 16 (Fig 1);  25the leg stabilizer comprising a foot plate, a heel plate, a calf plate, a knee plate, and a thigh plate (Annotated Fig 1, shells divided into curved plates according to an adjacent anatomical reference point); the foot plate being perpendicularly positioned to the heel plate (Annotated Fig 1, col 2 ln 5-15, L-shape is a perpendicular shape); the foot plate being adjacently connected to the heel plate (Annotated Fig 1); the calf plate being terminally connected to the heel plate, opposite to the 30foot plate (Annotated Fig 1);  10the knee plate being terminally connected to calf plate, opposite to the heel plate (Annotated Fig 1); and the thigh plate being terminally connected to the knee plate by the adjustable angle hinge, opposite to the calf plate (Annotated Fig 1).  
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the boot of Rhodes/Kilbey/Hansen et al/Cassford to have the knee and thigh members as taught by De George in order to allow for extended user support in a way that allows for adjustability (De George col 1 ln 30-40, col 2 ln 00-10).

    PNG
    media_image1.png
    548
    840
    media_image1.png
    Greyscale

Annotated Fig 1, De George
With respect to claim 3, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 1 comprises: the adjustable angle hinge comprising a rotational axis (De George Fig 4, axis of pin 84), a first arm, a second arm, and a hinge lock (De George Fig 1, first arm 60, second arm 62, lock 84 with 94); the first arm and the second arm being rotatably engaged with each other 10around the rotational axis (De George col 2 ln 00-10), the first arm being terminally integrated into the thigh plate (De George Annotated Fig 5, connected at 66); the second arm being terminally integrated into the knee plate (De George Annotated Fig 5, connected at 70/68); and the hinge lock being integrated into the first arm and the second arm (De George Fig 4, lock 84/94 made integral to the system when attached; integral- essential to completeness. Merriam-Webster.).  
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the boot of Rhodes/Kilbey/Hansen et al/Cassford to have the knee and thigh members as taught by De George in order to allow for extended user support in a way that allows for adjustability (De George col 1 ln 30-40, col 2 ln 00-10).
With respect to claim 4, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses 15The crutch system as claimed in claim 1, wherein the plurality of medial strap openings traversing through a medial side of the leg stabilizer (Cassford Fig 2, openings in medial side 52a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap attachments of Rhodes/Kilbey/Hansen et al to be the slots as taught by Cassford to allow for a close fitting and removable system (Cassford col 4 ln 15-30).
With respect to claim 5, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 1, wherein the plurality of lateral strap openings traversing through a lateral side of the leg stabilizer (Cassford Fig 2, openings in lateral side 52c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap attachments of Rhodes/Kilbey/Hansen et al to be the slots as taught by Cassford to allow for a close fitting and removable system (Cassford col 4 ln 15-30).
With respect to claim 7, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 1 comprises:  5the telescopic upper-support assembly comprising a pair of outer sleeves (Hansen et al Fig 2, outer sleeves 42), a pair of inner sleeves (Hansen et al Fig 2, inner sleeves 22) and at least one spring-loaded locking mechanism (Hansen et al Fig 2, spring loaded mechanism 50); the spring-loaded locking mechanism comprising a plurality of spring plungers and at least one opening (Hansen et al Fig 2, two spring plungers, 50, thus a plurality, and openings in sleeves 22 and 42); the pair of outer sleeves being telescopically engaged around the pair of 10inner sleeves (Hansen et al Fig 2); the plurality of spring plungers being, mounted within the pair of inner sleeves (Hansen et al Fig 2, plungers 50 in inner sleeves 22) the at least one opening traversing through the pair of outer sleeves (Hansen et al Fig 2); and the plurality of spring plungers being, selectively engaged with the at least 15one opening (Hansen et al Fig 2, col 2 ln 30-35).  
With respect to claim 8, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 1 comprises: the second handle comprising a handle body (Fig 2, second handle body 44), a pair of openings (Fig 4, openings for telescoping members 42 and 22), and a latch-locking mechanism (Fig 2, spring latch 50); 20the pair of openings traversing through the handle body (Fig 4, openings for telescoping members 42 and 22 transverse the body vertically); the latch-locking mechanism being integrated into the handle body (Fig 2, latch 50 integrated into the handle body system when attached to sleeve 42), adjacent to the pair of openings (Fig 2, latch 50 is adjacent the body openings relative to the first handle and foot); and the pair of openings being encircled around a pair of outer sleeves of the telescopic upper-support assembly (Fig 4, openings in body 44 encircle telescoping members 42 and 22).  
With respect to claim 9, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 1 comprises: the lower support comprises a pair of bent sleeves (Hansen et al Fig 1, lower supports are sleeves 42 and are bend to meet rod 28), a pair of elongated sleeves (Hansen et al Fig 1, elongated sleeves 28 and 34), and a replaceable foot (Hansen et al Fig 1, foot 36, replaceable via the support 34); the pair of bent sleeves being adjacently connected to the pair of elongated 30sleeves (Hansen et al Fig 1, lower support sleeves 42 bend to meet elongated sleeves 28/34); 12the replaceable foot being terminally attached to the pair of elongated sleeves, opposite to the pair of bent sleeves (Hansen et al Fig 1, foot at end of sleeve 34 of elongated sleeves 34/28 opposite the attachment 30 to the bent sleeves); and the pair of bend sleeves being terminally connected to a pair of inner sleeves of the telescopic upper-support assembly, opposite of the pair of elongated 5sleeves (Hansen et al Fig 1 upper support inner sleeves 22 connected to bent sleeves 42 opposite elongated sleeves 28/34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the crutch of Rhodes/Kilbey/Hansen et al/Cassford/De George with the crutch as taught by Hansen et al in order to have an easily adjustable crutch that best meets the user’s height and needs (Hansen et al col 1 ln 30-35).
With respect to claim 10, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 9 comprises: the replaceable foot comprises a toe body and a first support; the toe body being attached to the pair of elongated sleeves; and  10the first support being adjacently connected to the toe body, opposite of the pair of elongated sleeves (Hansen et al Fig 1, foot 36 with body attached to rod and support at the lower end of the body contacting the ground). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the crutch of Rhodes/Kilbey/Hansen et al/Cassford/De George with the crutch as taught by Hansen et al in order to have an easily adjustable crutch that best meets the user’s height and needs (Hansen et al col 1 ln 30-35).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes/Kilbey/Hansen et al/Cassford/De George as applied to claim 1 above, and further in view of Pasij (US 6726644).
With respect to claim 6, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 1 comprises: the knee brace comprising a brace body (Kilbey et al Fig 1, body 12), a plurality of brace straps (Kilbey Fig 1, straps 14 and 16), and at least one ventilation hole (Kilbey et al Fig 1, vent hole 24); the plurality of brace straps being linearly distributed along a second edge of the brace body (Kilbey et al Fig 1, straps 14 and 16 along an edge); the plurality of brace straps being connected onto the brace body Kilbey et al (Fig 1, straps 14 and 16 connected on the brace body 12)30; and 11the at least one ventilation hole centrally traversing through the brace body (Kilbey et al Fig 1, vent hole 24 centrally traversing the body 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Rhodes/Kilbey/Hansen et al/Cassford/De George and add the knee brace as taught by Kilbey in order to improve therapeutic options for the user (Kilbey [0011]). 
Rhodes/Kilbey/Hansen et al/Cassford/De George is silent on a plurality of strap openings; the plurality of strap openings being linearly distributed along a first edge 25of the brace body; the plurality of strap openings traversing through the brace body; the plurality of brace straps being linearly distributed along a second edge of the brace body, opposite to the plurality of strap openings; 30the at least one ventilation bole being positioned between the plurality of strap openings and the plurality of brace straps.
Pasij teaches an analogous knee brace with a vent hole covered by breathable material 12 and a body 14, further comprising a plurality of strap openings 24 (Fig 1); the plurality of strap openings being linearly distributed along a first edge 25of the brace body (Fig 1, strap openings 24 along first edge opposite second edge where straps 36 are connected); the plurality of strap openings traversing through the brace body (Fig 2); the plurality of brace straps being linearly distributed along a second edge of the brace body, opposite to the plurality of strap openings (Fig 1, strap openings 24 along first edge opposite second edge where straps 36 are connected, the second edge); 30the at least one ventilation bole being positioned between the plurality of strap openings and the plurality of brace straps (Fig 1, vent hole 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap attachment of Rhodes/Kilbey/Hansen et al/Cassford/De George with the slots of Pasij to create a light and less visible system (Pasij col 2 ln 25-30).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes/Kilbey/Hansen et al/Cassford/De George as applied to claim 9 above, and further in view of Levasseur (US 4947882). Amended for clarity, the rejection is maintained. 
With respect to claim 11, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 9 comprises: the replaceable foot comprises a toe body, the toe body being attached to the pair of elongated sleeves (Hansen et al Fig 1, foot at end of sleeve 34 of pair of elongated sleeves 34/28). 
Rhodes/Kilbey/Hansen et al/Cassford/De George is silent on a first support, a second 15support, and a third support; and the first support, the second support, and the third support being perimetrically connected to the toe body, opposite of the pair of elongated sleeves.  
Levasseur teaches an analogous walking support having an elongated sleeve 52 and foot 3/1, the foot having a toe body 3 attached to the sleeve 52 and further having a first support, a second 15support, and a third support (Fig 3, first, second and third supports 4); and the first support, the second support, and the third support being perimetrically connected to the toe body, opposite of the elongated sleeve (Fig 3, Fig 2, supports 4 on the perimeter of the body 3 opposite the sleeve 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Rhodes/Kilbey/Hansen et al/Cassford/De George to have a first, second and third support as taught by Levasseur to allow for less deice slipping and allow for increased pressure points and thus less wear (Levasseur col 1 ln 10-20).
With respect to claim 12, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses 20 The crutch system as claimed in claim 9 comprises: the replaceable foot comprises a toe body; the toe body being attached to the pair of elongated sleeves (Hansen et al Fig 1, foot at end of sleeve 34 of pair of elongated sleeves 34/28); 
Rhodes/Kilbey/Hansen et al/Cassford/De George is silent on a first support, a second support, a third support, and a fourth support; and the first support, the second support, the third support, and the fourth 25support being perimetrically connected to the toe body, opposite of the pair of elongated sleeves.
Levasseur teaches an analogous walking support having an elongated sleeve 52 and foot 3/1, the foot having a toe body 3 attached to the sleeve 52 and further having a first support, a second 15support, a third support, and a fourth support (Fig 3, first, second, third, and fourth supports 4); and the first support, the second support, the third support, and the fourth 25support  being perimetrically connected to the toe body, opposite of the elongated sleeve (Fig 3, Fig 2, supports 4 on the perimeter of the body 3 opposite the sleeve 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Rhodes/Kilbey/Hansen et al/Cassford/De George to have a first, second, third, and fourth support as taught by Levasseur to allow for less deice slipping and allow for increased pressure points and thus less wear (Levasseur col 1 ln 10-20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786